DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 06/28//2022.  Claims 1-20 are pending in this application and have been considered below.

3.	The objections to the claims 1-12 and 18-20 are corrected and clarified by the amendment.  Therefore, the objections are withdrawn.

4.	The rejection under 35 USC 112(b) of claim 1 is not entirely corrected and clarified by the amendment.  Therefore, the rejection is not withdrawn.  See below for details.  
Also, on 07/07/2022, the examiner initiated a telephone interview with the applicant’s representative, Stuart H. Mayer, discussing how to resolve the rejection under 35 USC 112(b).  However, the applicant’s representative suggested issuing the office action and would file appropriate response addressing the rejection under 35 USC 112(b) once the office action is mailed and received by the applicant.
	However, the rejections under 35 USC 112(b) of claims 3, 5-6, 8, 10, 13 and 18-19 are corrected and clarified by the amendment.  Therefore, the rejection for claims 3, 5-6, 8, 10, 13 and 18-19 are withdrawn.

5.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 20170331734) in view of Ling et al. (US 20130230127) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	
Applicant’s argument (1): Hence neither Cariou nor Ling, separately or in combination, teaches "producing a merged message comprising a third plurality of message elements, each message element of the merged message selected from message elements of the first and second plurality (of message elements)" as claimed.
Examiner’s response: The examiner is respectfully disagrees with applicant’s argument.  In figure 4, Ling shows the digital I-branch amplitude and a Q-branch signal having a Q-branch amplitude being produced ADC1 and ADC2 and provided to a signal processing module 410.  In figure 7, Ling show a detail diagram of the signal processing module of figure 4 (see par 0022).  As shown in figure 7 below, Ling shows combing (merging) each state comprising an I-branch signal having an I-branch amplitude and a Q-branch signal having a Q-branch amplitude (see I and Q branch amplitude signals in figure 4) and producing a merged message (see block 720 in figure 7) comprising a third plurality of message elements (see the output signal from block 720), each message element of the merged message selected from message elements of the first and second plurality according to a criterion (figure 7 shows each message element of the merged message selected from message elements of the first and second plurality according to a criterion (see WPS1 and WPSN)); and determining whether the merged message is corrupted (par 0047-0048).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of combining phase signals as taught by Ling to modify the system and method of Cariou in order to provide a Common phase Error Feedback Signal (par 0048) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).

    PNG
    media_image1.png
    475
    736
    media_image1.png
    Greyscale

Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “WPS1 and WPSN shown in figure 7 of Ling” to be “the first and second plurality according to a criterion” and also, the Examiner considers “the output signal from block 720 of figure 7 of Ling” to be “a third plurality of message elements” within the broad meaning of the terms.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.

Applicant’s argument (2): Claims 13 and 18 are rejected under 35 USC 103 on similar grounds, citing Ling block 720 and Ling [0049] as allegedly teaching a merged message comprising message elements selected from the first and second copies, selected according to modulation quality. However, neither Cariou nor Ling teaches or suggests producing a merged message comprising message elements selected from two other messages, and neither Cariou nor Ling teaches or suggests selecting the message elements according to their modulation quality.
Examiner’s response: The examiner is respectfully disagrees with applicant’s argument.  In figure 4, Ling shows the digital I-branch amplitude and a Q-branch signal having a Q-branch amplitude being produced ADC1 and ADC2 and provided to a signal processing module 410.  In figure 7, Ling show a detail diagram of the signal processing module of figure 4 (see par 0022).  As shown in figure 7 below, Ling shows a merged message  (see block 720 in figure 7) by selecting, for each message element of the merged message, from the message elements of the first and second copies (figure 7 shows block 720 merges the phase signals by selecting, for each message element of the merged message, from the message elements of the first and second copies WPS1 and WPSN), whichever message element has higher modulation quality (in par 0049 Ling teaches “ As an example, FIG. 8 illustrates a 256 QAM constellation and associated received signals. An example of a low-amplitude signal would be the constellation points close to the origin, such as constellation point PS1 shown in FIG. 8, which is subject to other noise sources such as additive white noise and can result in large spurious changes in estimated phase having nothing to do with the actual phase noise. This is in contrast to relatively high-amplitude signals such as is shown at constellation point PS2, which would provide phase information with greater reliability”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of combining phase signals as taught by Ling to modify the system and method of Cariou in order to provide a Common Phase Error Feedback Signal (par 0048) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 1 recites the limitation "the first plurality modulated" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
(2) Claim 1 recites the limitation "the first plurality modulated" in line 6.  This limitation appears as an incomplete thought and doesn’t make any sense.  It is unclear in the claim what plurality of modulated is the claim referring to.  Is the claim referring to the first plurality of modulated message elements? If so, it is unclear in the claim how the first plurality of message elements is being modulated? Which claimed limitation is performing the modulation? There is no description of any modulation message elements in the prior texts in the claim.  Thus, this limitation "the first plurality modulated" is an unclear claimed limitation. Accordingly, the examiner respectfully requesting clarifying the claim clearly.
(3) Claim 1 recites the limitation "the second plurality modulated" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
(4) Claim 1 recites the limitation "the second plurality modulated" in line 12.  This limitation appears as an incomplete thought and doesn’t make any sense.  It is unclear in the claim what plurality of modulated is the claim referring to.  Is the claim referring to the second plurality of modulated message elements? If so, it is unclear in the claim how the second plurality of message elements is being modulated? Which claimed limitation is performing the modulation? There is no description of any modulation message elements in the prior texts in the claim.  Thus, this limitation "the second plurality modulated" is an unclear claimed limitation. Accordingly, the examiner respectfully requesting clarifying the claim clearly.
Note: The examiner has identified the above issues in the above claims; however, there might be more issues remaining.  Thus, the examiner respectfully requesting the applicant to review all claims for clarity and consistency and make appropriate correction.
	
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-8, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 20170331734) (hereinafter Cariou) in view of Ling et al. (US 20130230127) (hereinafter Ling) (Cariou is disclosed in the IDS filed by applicant on 06/01/2022).  

	Regarding claim 1:
As shown in figures 1-8, Cariou discloses a wireless receiver (see figure 1) comprising non-transitory computer-readable media (204 in figure 2), the media comprising instructions (224 in figure 2) that when executed by a computing environment cause a method to be performed, the method comprising: 
receiving a first wireless message comprising a first plurality of message elements (see figure 4, par 0046, 0072), each message element of the first plurality modulated according to a modulation scheme (see figure 4, see MCS in par 0046, 0072), the modulation scheme comprising one or more predetermined amplitude levels and one or more states (in par 0048 Cariou teaches “The MCSs of the candidate group may be based on modulation types and forward error correction (FEC) coding rates. Example FEC coding rates may include, but are not limited to, 1/4, 1/3, 1/2, 2/3, 3/4 and/or other. Example modulation types may include, but are not limited to, binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), and quadrature amplitude modulation (QAM) of different sizes. Example sizes of the QAM may include 16 level (16-QAM), 64 level (64-QAM) and/or other. In addition, the modulation type or the MCS may include or may be based on a mapping between bits and modulation symbols (such as constellation points). For instance, each modulation symbol of a 16-QAM constellation may be mapped to a block of 4 bits in accordance with a predetermined bit-to-symbol mapping”.  Also see par 0049); 
determining that the first wireless message is corrupted (in par 0059 Cariou teaches “The STA 103 may determine an FCS for the decoded data portion (using operation(s) that would be used as part of the transmit/encode functionality) and may compare the FCS to the decoded FCS. If the FCS and the decoded FCS match, the integrity check may indicate successful decoding of the MPDU. If the FCS and the decoded FCS do not match, the integrity check may indicate a decoding failure for the MPDU”. See figure 4, par 0058-0059); 
receiving a second wireless message comprising a second plurality of message elements (see step 410 in figure 4.  In step 410 Cariou teaches receiving one or more PDUs (MPDUs)), each message element of the second plurality modulated according to the modulation scheme (in par 0048 Cariou teaches “The MCSs of the candidate group may be based on modulation types and forward error correction (FEC) coding rates. Example FEC coding rates may include, but are not limited to, 1/4, 1/3, 1/2, 2/3, 3/4 and/or other. Example modulation types may include, but are not limited to, binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), and quadrature amplitude modulation (QAM) of different sizes. Example sizes of the QAM may include 16 level (16-QAM), 64 level (64-QAM) and/or other. In addition, the modulation type or the MCS may include or may be based on a mapping between bits and modulation symbols (such as constellation points). For instance, each modulation symbol of a 16-QAM constellation may be mapped to a block of 4 bits in accordance with a predetermined bit-to-symbol mapping”.  Also see par 0049); 
determining that the second wireless message is corrupted (in par 0059 Cariou teaches “The STA 103 may determine an FCS for the decoded data portion (using operation(s) that would be used as part of the transmit/encode functionality) and may compare the FCS to the decoded FCS. If the FCS and the decoded FCS match, the integrity check may indicate successful decoding of the MPDU. If the FCS and the decoded FCS do not match, the integrity check may indicate a decoding failure for the MPDU”. See figure 4, par 0058-0059).
Cariou discloses all of the subject matter as described above except for specifically teaching each state comprising an I-branch signal having an I-branch amplitude and a Q-branch signal having a Q-branch amplitude and producing a merged message comprising a third plurality of message elements, each message element of the merged message selected from message elements of the first and second plurality according to a criterion; and determining whether the merged message is corrupted.
However, Ling in the same field of endeavor teaches each state comprising an I-branch signal having an I-branch amplitude and a Q-branch signal having a Q-branch amplitude (see I and Q branch amplitude signals in figure 4) and producing a merged message (see block 720 in figure 7) comprising a third plurality of message elements (see the output signal from block 720), each message element of the merged message selected from message elements of the first and second plurality according to a criterion (figure 7 shows each message element of the merged message selected from message elements of the first and second plurality according to a criterion (see WPS1 and WPSN)); and determining whether the merged message is corrupted (par 0047-0048).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of combining phase signals as taught by Ling to modify the system and method of Cariou in order to provide a Common Phase Error Feedback Signal (par 0048) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Regarding claims 13 and 18:
As shown in figures 1-8, Cariou discloses a method for correcting a fault in a wireless message, comprising: 
receiving a first copy of the message (see figure 4, par 0046, 0072) and determining that the first copy is corrupted (in par 0059 Cariou teaches “The STA 103 may determine an FCS for the decoded data portion (using operation(s) that would be used as part of the transmit/encode functionality) and may compare the FCS to the decoded FCS. If the FCS and the decoded FCS match, the integrity check may indicate successful decoding of the MPDU. If the FCS and the decoded FCS do not match, the integrity check may indicate a decoding failure for the MPDU”. See figure 4, par 0058-0059); 
then receiving a second copy of the message (see step 410 in figure 4.  In step 410 Cariou teaches receiving one or more PDUs (MPDUs)) and determining that the second copy is corrupted (in par 0059 Cariou teaches “The STA 103 may determine an FCS for the decoded data portion (using operation(s) that would be used as part of the transmit/encode functionality) and may compare the FCS to the decoded FCS. If the FCS and the decoded FCS match, the integrity check may indicate successful decoding of the MPDU. If the FCS and the decoded FCS do not match, the integrity check may indicate a decoding failure for the MPDU”. See figure 4, par 0058-0059); 
determining, for each message element of the first and second copies, a modulation quality according to a difference between a modulation of the message element and a modulation state of a modulation scheme (in par 0048 Cariou teaches “The MCSs of the candidate group may be based on modulation types and forward error correction (FEC) coding rates. Example FEC coding rates may include, but are not limited to, 1/4, 1/3, 1/2, 2/3, 3/4 and/or other. Example modulation types may include, but are not limited to, binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), and quadrature amplitude modulation (QAM) of different sizes. Example sizes of the QAM may include 16 level (16-QAM), 64 level (64-QAM) and/or other. In addition, the modulation type or the MCS may include or may be based on a mapping between bits and modulation symbols (such as constellation points). For instance, each modulation symbol of a 16-QAM constellation may be mapped to a block of 4 bits in accordance with a predetermined bit-to-symbol mapping”.  Also see par 0049).
Cariou discloses all of the subject matter as described above except for specifically teaching preparing a merged message by selecting, for each message element of the merged message, from the message elements of the first and second copies, whichever message element has higher modulation quality.
However, Ling in the same field of endeavor teaches preparing a merged message  (see block 720 in figure 7) by selecting, for each message element of the merged message, from the message elements of the first and second copies (figure 7 shows block 720 merges the phase signals by selecting, for each message element of the merged message, from the message elements of the first and second copies), whichever message element has higher modulation quality (par 0049).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of combining phase signals as taught by Ling to modify the system and method of Cariou in order to provide a Common Phase Error Feedback Signal (par 0048) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

	Regarding claim 2:
Cariou further discloses wherein the first and second messages are transmitted according to 5G or 6G technology (3GPP interpreted to be 5G technology.  See par 0034).  

Regarding claim 3:
Cariou further discloses for each message element of the first and second pluralities, determining a modulation quality related to a difference between a modulation of the message element and one of the states of the modulation scheme (in par 0068 Cariou teaches “the STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold and may set the MCS reception margin parameter to a second value when the number of detected bit errors is above or equal to the threshold. For instance, the first value may indicate that, because the number of detected bit errors may be sufficiently low, that the AP 102 may use a higher MCS than the first MCS for a subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103. The second value may indicate that, because the number of detected bit errors is higher than the threshold, that the AP 102 may use a lower MCS or that the AP 102 may use the same MCS (the first MCS) for the subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103”).  

Regarding claim 4:
Cariou further discloses wherein the criterion comprises selecting whichever message element, of the first and second pluralities, has higher modulation quality (in par 0070 Cariou teaches “the MCS reception margin parameter may be based at least partly on the number of detected bit errors and the integrity check, in some cases. The STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold (interpreted to be higher modulation quality); may set the MCS reception margin parameter to a second value when the number of detected bit errors is above the threshold and when the integrity check indicates a successful decoding of the MPDU; and may set the MCS reception margin parameter to a third value when the number of detected bit errors is above the threshold and when the integrity check indicates an unsuccessful decoding of the MPDU”).  

Regarding claim 5:
Cariou further discloses if the merged message is corrupted, choosing whichever message element of the merged message has the lowest modulation quality; altering the state of the chosen message element to each of the states of the modulation scheme adjacent to the unaltered message element; and determining whether the merged message, including the chosen message element so altered, is corrupted (in par 0070 Cariou teaches “the MCS reception margin parameter may be based at least partly on the number of detected bit errors and the integrity check, in some cases. The STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold; may set the MCS reception margin parameter to a second value when the number of detected bit errors is above the threshold (interpreted to be lowest modulation quality) and when the integrity check indicates a successful decoding of the MPDU; and may set the MCS reception margin parameter to a third value when the number of detected bit errors is above the threshold and when the integrity check indicates an unsuccessful decoding of the MPDU”).  

Regarding claim 6:
Cariou further discloses if all of the altered messages are corrupted, altering the state of the chosen message element to each of the states of the modulation scheme not yet tested; and determining whether the merged message, including the chosen message element so altered, is corrupted (see figure 4, in par 0070 Cariou teaches “the MCS reception margin parameter may be based at least partly on the number of detected bit errors and the integrity check, in some cases. The STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold; may set the MCS reception margin parameter to a second value when the number of detected bit errors is above the threshold and when the integrity check indicates a successful decoding of the MPDU; and may set the MCS reception margin parameter to a third value when the number of detected bit errors is above the threshold and when the integrity check indicates an unsuccessful decoding of the MPDU”).  

Regarding claim 7:
Cariou further discloses for each state of the modulation scheme, determining a good-modulation zone wherein the I-branch amplitude differs from one of the predetermined amplitude levels by no more than a first predetermined value, and the Q-branch amplitude differs from one of the predetermined amplitude levels by no more than the first predetermined value (in par 0067 Cariou teaches “ the MCS reception margin parameter may be based on one or more categories. As an example, values of high or low may be used. As another example, values of high, medium or low may be used. The levels (high, medium and/or low) may be determined based on a predetermined mapping in some cases. For instance, ranges of bit errors detected, the value of “low” may be assigned when 0-5 bit errors are detected, the value of “low” may be assigned when 6-20 bit errors are detected, and the value of “high” may be assigned when 21 or more bit errors are detected”).  

Regarding claim 8:
Cariou further discloses wherein the criterion comprises selecting, as the selected message element, whichever of the message elements of the first and second pluralities, is modulated according to one of the good-modulation zones  (in par 0067 Cariou teaches “ the MCS reception margin parameter may be based on one or more categories. As an example, values of high or low may be used. As another example, values of high, medium or low may be used. The levels (high, medium and/or low) may be determined based on a predetermined mapping in some cases. For instance, ranges of bit errors detected, the value of “low” may be assigned when 0-5 bit errors are detected, the value of “low” may be assigned when 6-20 bit errors are detected, and the value of “high” may be assigned when 21 or more bit errors are detected”).  

Regarding claim 20:
Cariou further discloses comparing the modulation quality of a particular message element of the first message to the modulation quality of the message element of the second message, and selecting whichever of the compared message elements has a higher modulation quality (in par 0070 Cariou teaches “the MCS reception margin parameter may be based at least partly on the number of detected bit errors and the integrity check, in some cases. The STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold (interpreted to be higher modulation quality); may set the MCS reception margin parameter to a second value when the number of detected bit errors is above the threshold and when the integrity check indicates a successful decoding of the MPDU; and may set the MCS reception margin parameter to a third value when the number of detected bit errors is above the threshold and when the integrity check indicates an unsuccessful decoding of the MPDU”).


Allowable Subject Matter
12.	Claims 9-12 and 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 USC 112(b) above.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Cariou does not teach or suggest for each good-modulation zone, determining a marginal-modulation zone exterior to the good-modulation zone, wherein the I-branch amplitude differs from one of the predetermined amplitude levels by no more than a second predetermined value and the Q-branch amplitude differs from one of the predetermined amplitude levels by no more than the second predetermined value, the second predetermined value being larger than the first predetermined value.
The prior art of record, Cariou also does not teach or suggest determining a modulation quality based at least in part on: 4Serial No.: 17/674,191 a difference between the I-branch amplitude and one of the predetermined amplitude levels of the modulation scheme; a difference between the Q-branch amplitude and one of the predetermined amplitude levels of the modulation scheme; and an amplitude and a phase of a sum-signal, the sum-signal comprising the I-branch signal added to the Q-branch signal.
The prior art of record, Cariou also does not teach or suggest wherein each message element, of the first and second messages, is modulated according to a modulation scheme comprising at least one predetermined amplitude level and at least one state, each state comprising an I-branch signal combined with a Q-branch signal, the I-branch signal being offset in phase relative to the Q-branch signal, and wherein the modulation quality of each message element is related to: an I-branch difference between an amplitude of the I-branch signal and one of the predetermined amplitude levels; and a Q-branch difference between an amplitude of the Q-branch signal and one of the predetermined amplitude levels.
The prior art of record, Cariou also does not teach or suggest determining one or more sectors according to an amplitude modulation or a phase modulation or both; determining, according to each sector, a direction comprising an alteration in amplitude or phase or both; altering a message element of the merged message according to the direction; and determining whether the merged message, so altered, is corrupted.


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631